COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTIONS

Cause number:            01-15-00902-CR & 01-15-00903-CR
Style:                   Roel David Gonzalez v. The State of Texas
Date motions filed*:     June 20, 2016
Type of motions:         Second and Final Motion for Extension of Time to File Briefs
Party filing motions:    Appellant’s Counsel
Document to be filed:    Appellant’s Briefs

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                  April 1, 2016
       Number of extensions granted:            1         Current Due Date: June 20, 2016
       Date Requested:                     July 18, 2016 (101 days from original deadline)

Ordered that motion is:
       Granted
             If documents are to be filed, documents due: July 18, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On April 8, 2016, the Clerk of this Court granted appellant’s first extension request
       which sought 80 days from April 1, 2016 until June 20, 2016, to file his briefs, with no
       further extensions to be granted. Because appellant’s second extension motion
       provides extraordinary circumstances explaining the need for a final extension, this
       extension is granted, but counsel is warned that no further extensions will be
       granted. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if appellant’s briefs
       are not filed by July 18, 2016, the Court will abate this appeal for a late-brief hearing.
       See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: _/s/ Laura Carter Higley
                   

Date: June 23, 2016

November 7, 2008 Revision